YOUNG, J.
(concurring in part and dissenting in part). I concur with the majority that the respondent’s actions in this case do not merit the 60-day suspension recommended by the Judicial Tenure Commission. Under the circumstances, the respondent’s actions merit no more than an admonition. However, I disagree with and dissent from the majority’s conclusion that respondent’s actions did not constitute judicial misconduct. I believe that the respondent’s actions constituted a clear violation of Canon 2C, as respondent unquestionably used the prestige of his office to advance the interests of Hussein Dabaja. Respondent contacted, both by telephone and in writing, the attorney executing a collection judgment against Hussein Dabaja, each time identifying himself as a judge of the 19th District Court.
The facts of this case are compelling, and it is easy to understand why a judge might choose to become involved to prevent what clearly appeared to be a case of mistaken identity and a miscarriage of justice. Hussein Dabaja, along with two other men, came to respondent’s office seeking respondent’s assistance. A default judgment had been entered against Dabaja, an immi*365grant who spoke very little English, for a debt that plainly belonged to another man who shared the identical name.3
When respondent asked his secretary to locate the case, the computer entry indicated that a default judgment had been entered against Hussein Dabaja seven years earlier and that the case was currently closed. In his brief, respondent claims that because the computer indicated that the file was closed, respondent had “no indication that any post-judgment proceedings had been reinitiated against Hussein Dabaja.”
However, I believe that the mere presence of three men appearing in his office seeking respondent’s assistance for a “closed” file should have put respondent on notice that some type of postjudgment proceeding might have been in progress.4 In fact, respondent’s letter to Attorney Hocking, the attorney prosecuting the collection action against Hussein Dabaja, indicates respondent’s actual awareness that collection efforts were underway. In his letter to the collection attorney, respondent stated that “[t]he Hussein A. Dabaja that is being pursued for collection purposes has a different *366mother than the Hussein A. Dabaja that actually incurred the debt.” Thus, while the fact that respondent inquired into the status of the case and it was listed as “closed” in the court’s computer records is a mitigating factor, that factor is undercut by the circumstances of the case, as well as respondent’s letter.
The second sentence of Canon 2C is quite clear, and contains no exceptions or exclusions: “A judge should not use the prestige of office to advance personal business interests or those of others.” Respondent intervened twice on behalf of Hussein Dabaja, both times in his capacity as a judge. I conclude that respondent’s actions constituted judicial misconduct under the plain language of the canon. That respondent was acting to prevent a miscarriage of justice is a mitigating factor to be considered when formulating the appropriate sanction, but it simply does not excuse respondent’s frank noncompliance with the Michigan Code of Judicial Conduct.
While few judges would be unmoved by the miscarriage of justice revealed to respondent, Canon 2C was drafted with an understanding of the coercion inherent in the advocacy of a judge intervening as a judge on behalf of another. It is for this reason that the canon states that a judge “should not use the prestige of office to advance personal business interests or those of others.” The majority gives no meaning to this injunction, and, in so doing, eliminates the bright line of ethical behavior set forth in Canon 2C. As I believe the canon states a sensible restriction on “judicial advocacy” — a term that is oxymoronic — the canon should be consistently enforced for the protection of the public and as a reminder to judges that they cannot be advocates for the personal business interests of others, even for worthy causes.
*367Under the majority’s formulation, which concludes that no judicial misconduct occurred, a sufficiently compelling reason for using the prestige of judicial office to advance the business interests of others apparently amounts to no violation at all. Because the majority concludes that respondent’s actions did not constitute judicial misconduct, I dissent. I concur, however, with the majority’s rejection of the 60-day suspension recommended by the Judicial Tenure Commission. I believe that an admonition is an adequate sanction under the facts of this case.
Taylor, C.J., and Kelly, J., concurred with Young, J.

 The debt for medical equipment was incurred in 1986, two years before Hussein Dabaja immigrated to the United States. Moreover, Hussein Dabaja had a different social security number, different birth-date, and different maternal name than the debtor.


 Indeed, collection proceedings occurred contemporaneously with respondent’s correspondence with attorney Thomas D. Hocking. In a 2008 hearing to set aside the 1999 default judgment, Judge Mark W. Somers indicated that an order of judgment was signed by the court in August 2006 against Hussein Dabaja and his business, H & G Marathon. Two separate requests and orders to seize property from Hussein Dabaja and his business were signed by the court at the end of September 2006. Hussein Dabaja filed objections to the garnishments on November 16, 2006, and those objections were denied by the court on December 8, 2006. Respondent’s correspondence to Attorney Hocking was dated October 16, 2006.